UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2010. or o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number:0-25940 GLOWPOINT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 77-0312442 (I.R.S. Employer Identification No.) 225 Long Avenue, Hillside, New Jersey 07205 (Address of Principal Executive Offices, including Zip Code) 312-235-3888 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YesoNo x The number of shares outstanding of the registrant’s common stock as of August 11, 2010 was 81,566,735. GLOWPOINT, INC Index Page PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009* 1 Unaudited Condensed Consolidated Statements of Operations for the six and three months ended June 30, 2010 and 2009 2 Unaudited Condensed Consolidated Statement of Stockholders’ Equity for the six months ended June 30, 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 4 Notes to unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. [Removed and Reserved] 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 Certifications *The Condensed Consolidated Balance Sheet at December 31, 2009 has been derived from the audited consolidated financial statements filed as an exhibit to our Annual Report on Form 10-K that was filed on March 31, 2010. -i- Table of Contents GLOWPOINT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value and shares) June 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $269 and $262, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 31 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Revolving loan facility — Accrued sales taxes and regulatory fees Customer deposits Deferred revenue Total current liabilities Long term liabilities: Accrued sales taxes and regulatory fees, less current portion 65 Total long term liabilities 65 Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock Series B, non-convertible; $.0001 par value; $100,000 stated value; 100 shares authorized and 80 and 0 shares issued and outstanding at June30, 2010 and December31, 2009, respectively,liquidation value of $8,000 — Preferred stock Series A-2, convertible; $.0001 par value; $7,500 stated value; 7,500 shares authorized and 1,630 and 4,509 shares issued and outstanding at June30, 2010 and December31, 2009 recorded at fair value, respectively (liquidation value of $12,226 and $33,815, respectively) (see Note 9 for information related to Insider Purchasers) Common stock, $.0001 par value;150,000,000 shares authorized; 81,733,401 and 66,531,087 shares issued at June30, 2010 and December31, 2009, respectively; 81,733,401 and 64,966,196 shares outstanding, at June30, 2010 and December31, 2009, respectively 8 7 Additional paid-in capital Accumulated deficit ) ) Less: Treasury stock, 0 and 1,564,891 shares at cost — ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. -1- Table of Contents GLOWPOINT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Six Months Ended June 30, Three Months Ended June 30, Revenue $ Operating expenses: Network and Infrastructure Global managed services Sales and marketing General and administrative Depreciation and amortization Sales taxes and regulatory fees — ) — ) Total operating expenses (Loss) income from operations ) ) ) 38 Interest and other expense: Interest expense 54 18 66 Loss on extinguishment of debt — — — Increase (decrease) in fair value of derivative financial instruments’ liability, including $0, $20, $0 and $(11), respectively, for Insider Purchasers — — ) Amortization of financing costs 2 — 2 — Total interest and other expense 56 20 ) Net (loss) income ) ) ) Loss on redemption of preferred stock ) ) — — Net (loss) income attributable to common stockholders $ ) $ ) $ ) $ Net (loss) income attributable to common stockholders per share: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Weighted average number of common shares: Basic Diluted See accompanying notes to condensed consolidated financial statements. -2- Table of Contents GLOWPOINT, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Six Months Ended June 30, 2010 (In thousands except shares of Series B and A-2 Preferred Stock) (Unaudited) Series B Series A-2 Additional Preferred Stock Preferred Stock Common Stock Paid In Accumulated Treasury Stock Shares Amount Shares Amount Shares Amount Capital Deficit Shares Amount Total Balance at January 1, 2010 — $
